Case 1:20-cv-01395-LDH-RER Document 19 Filed 10/09/20 Page 1 of 1 PageID #: 135

 Korder Law
                                                                                  Jacob Korder, Esq.
                                                                                     Attorney at Law
 October 9, 2020

 Via ECF

 Hon. LaShann DeArcy Hall
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:     Mannarino v. Inter-Con Security Systems, Inc., Case No. 20-cv-1395 (LDH) (RER)

 Judge DeArcy Hall:

 This firm represents Plaintiff Victor Mannarino (“Plaintiff”) in the case referenced above.

 On September 18, 2020, we filed a stipulation conditionally dismissing this action without
 prejudice and without costs and providing that Plaintiff may apply for restoration of this action
 by April 15, 2021, if Defendant Inter-Con Security Systems, Inc. (“Defendant”) fails to make the
 settlement payments. (See ECF Doc. No. 16.) On October 6, 2020, we received an ECF
 notification which stated, “Civil Case Terminated.” As of today, the stipulation has not been “so
 ordered.”

 To avoid any ambiguity regarding Plaintiff’s right to apply for restoration of this action by April
 15, 2021, if Defendant fails to make the settlement payments, we respectfully request that Your
 Honor “so order” the stipulation (ECF Doc. No. 16) or otherwise reflect the conditional nature of
 the dismissal on the docket.

 We appreciate Your Honor’s consideration of this request.

 Sincerely,


 Jacob Korder

 cc:     Evan B. Citron




                      470 Park Avenue South, 3rd Floor North, New York, NY 10016
       Phone: (646) 762-7265 ▪ Fax: (646) 762-9775 ▪ jkorder@korderlaw.com ▪ www.korderlaw.com
